Exhibit 10.10

 

AGREEMENT

 

This Agreement dated as of April 5, 2005 (this “Agreement”) is made and entered
into by and between U.S. Concrete, Inc., a Delaware corporation (the “Company”),
and Eugene P. Martineau (“Employee”).

 

PRELIMINARY STATEMENT

 

The Company has granted to Employee 55,432 shares of common stock, par value
$0.001 per share, of the Company (the “Awarded Shares”) pursuant to the award
agreement attached hereto as Exhibit A (the “Award Agreement”), which was
authorized and approved by the Compensation Committee of the Board of Directors
of the Company (the “Committee”). The Awarded Shares were not awarded pursuant
to any plan that has heretofore been approved by the stockholders of the
Company.

 

The premises on which the Company granted Employee the Awarded Shares were based
on an administrative oversight in that the number of Awarded Shares, taken
together with similar awards of shares to other employees of the Company (all
such awards of shares and the Awarded Shares, collectively, the “Shares Subject
to Ratification”) exceeded the maximum number of shares of Common Stock
available for such awards pursuant to the de minimis exception available under
Nasdaq Marketplace Rule 4350(i)(A), as in effect at the times such awards were
made.

 

At the 2005 annual meeting of stockholders of the Company (the “2005 Annual
Meeting”), the Company will request that its stockholders approve a proposal to
ratify the awards and issuances of all the Shares Subject to Ratification (the
“Proposal”). The Committee has indicated that, following the 2005 Annual
Meeting, if the stockholders approve the Proposal at the 2005 Annual Meeting,
the Committee currently intends to ratify the grant of the Shares Subject to
Ratification, including the Awarded Shares, and any and all associated award
agreements (such Committee action, the “Ratification”).

 

The parties hereto have concluded that it is in their respective best interests
that: (1) pending the stockholder vote on the Proposal at the 2005 Annual
Meeting, Employee will enter into the lockup arrangements and other restrictions
this Agreement provides; and (2) if the stockholders of the Company do not
approve the Proposal at the 2005 Annual Meeting, (a) the Award Agreement will be
rescinded by this Agreement, effective as of the adjournment of the 2005 Annual
Meeting, and (b) Employee will return to the Company, and the Company will
cancel, all the Awarded Shares.

 

NOW, THEREFORE, in consideration of the premises and agreements this Agreement
contains and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
undersigned hereby agree as follows:

 

1. Lockup Agreement and Other Restrictions and Limitations. Until the occurrence
of both the requisite stockholder vote approving the Proposal at the 2005 Annual
Meeting (in accordance with the Company’s Bylaws, as currently in effect) and
the Ratification, Employee: (a) will not, directly or indirectly, (i) offer for
sale, sell, pledge or otherwise dispose of (or enter

 

1



--------------------------------------------------------------------------------

into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any of the
Awarded Shares or (ii) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of the Awarded Shares, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise; (b) will not be entitled to vote any of the
Awarded Shares on any matter that may be submitted to a vote of the Company’s
stockholders; and (c) will not be entitled to receive any dividends on, or any
distribution with respect to, any of the Awarded Shares. In furtherance of the
foregoing, the Company and its transfer agent, American Stock Transfer & Trust
Company, are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Section 1. Employee
hereby irrevocably authorizes the Company to direct American Stock Transfer &
Trust Company to make or cause to be effected appropriate book entries to return
the Awarded Shares to the Company under Section 2 hereof.

 

2. Rescission of Awards; Return of the Awarded Shares. If the Company does not
receive the requisite stockholder vote to approve the Proposal at the 2005
Annual Meeting (in accordance with the Company’s Bylaws, as currently in
effect), then, effective as of the adjournment of the 2005 Annual Meeting: (a)
the awards of the Awarded Shares will be rescinded; (b) the issuance of the
Awarded Shares will be rescinded and the Awarded Shares will cease to be
outstanding for any and all purposes; and (c) at the direction of the Company,
American Stock Transfer & Trust Company will make the book entries necessary to
reflect the rescission of the issuance of the Awarded Shares. If the award and
issuance of the Awarded Shares are rescinded as provided in the first sentence
of this Section 2, then the Company, through the Committee, intends to provide
other compensation to the Participant to replace the Awarded Shares.

 

3. Releases. Employee (a) permanently waives any rights he may have under any
Award Agreement or any other agreement relating to the Awarded Shares and (b)
unconditionally and irrevocably releases and forever discharges, to the fullest
extent permitted by applicable law, the Company and each of its officers,
directors, employees, agents, affiliates, representatives and counsel
(collectively, the “Released Parties”) from any and all debts, liabilities,
obligations, claims, demands, actions or causes of action, suits, judgments or
controversies of any kind whatsoever (collectively, “Claims”) against the
Released Parties, or any of them, that arise out of or are based on any act or
failure to act (including any act or failure to act that constitutes ordinary or
gross negligence or reckless or willful, wanton misconduct), misrepresentation,
omission, transaction, fact, event or other matter relating to the original
grant of any of the Awarded Shares (including any inducement to remain in the
employment of the Company or any of its subsidiaries), the rescission of the
award of the Awarded Shares, or any past, present or future breach or alleged
breach of the Award Agreement (whether based on any right of action at law or in
equity or otherwise, foreseen or unforeseen, matured or unmatured, known or
unknown, accrued or not accrued). Employee further agrees not to file or bring
any litigation or institute any other proceeding before any court or other
governmental authority or arbitrator on the basis of or respecting any Claim
concerning any of the foregoing matters against any Released Party.

 

2



--------------------------------------------------------------------------------

4. Representations and Warranties of Employee. Employee represents and warrants
to the Company as follows:

 

(a) Authority. Employee has the legal capacity and all requisite power and
authority to enter into this Agreement and to consummate the agreements and
release contemplated hereby. Employee: (i) acknowledges that he fully
comprehends and understands all the terms of this Agreement and their legal
effects; and (ii) expressly represents and warrants that (A) he has executed
this Agreement voluntarily and without reliance on any statement or
representation of the Company or any of its representatives and (B) he had the
opportunity to consult with an attorney of his choice regarding this Agreement.

 

(b) Enforceability. This Agreement has been executed and delivered by Employee
and constitutes his legal, valid and binding obligation, enforceable against him
in accordance with the terms hereof, except as that enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether that
enforceability is considered in a proceeding at law or in equity).

 

5. Entire Agreement; Successors and Assigns; Amendments and Waivers. This
Agreement is intended by the parties hereto as a final expression of their
agreement and a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter to which
this Agreement relates. This Agreement supersedes all prior agreements and
understandings among the parties with respect to such subject matter. This
Agreement shall be binding on each of the parties hereto, and their respective
heirs, executors, administrators, successors and assigns, and shall inure to the
benefit of Employee and the Company and each of the other Released Parties, and
their respective heirs, executors, administrators, successors and assigns, and
nothing in this Agreement, express or implied, is intended to or shall confer on
any other person any right, benefit or remedy of any nature whatsoever under or
by reason of this Agreement. The provisions of this Agreement may not be
amended, modified or supplemented except by an instrument in writing signed by
each of the parties hereto. The failure of any party at any time or times to
require performance of any provision hereof shall in no manner affect its rights
at a later time to enforce the same. No waiver by any party of the breach of any
term or condition contained in this Agreement in any one or more instances shall
be deemed to be, or construed as, a further or continuing waiver of any breach,
or a waiver of the breach of any other term or condition contained herein.

 

6. Further Assurances. From and after the date of this Agreement, each party
hereto shall use all reasonable efforts to take, or cause to be taken, all
appropriate action, do or cause to be done all things necessary under applicable
laws, and execute and deliver such documents and other papers as may be required
to carry out the provisions of this Agreement, and to consummate, perform and
make effective the agreements and release contemplated hereby.

 

7. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of any of the
provisions hereof.

 

8. Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

3



--------------------------------------------------------------------------------

9. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Texas without regard to any
conflicts of law provisions thereof that would cause the laws of any other
jurisdiction to apply.

 

10. Severability. If any provision of this Agreement is invalid, illegal or
unenforceable, that provision will, to the extent possible, be modified in such
manner as to be valid, legal and enforceable, but so as to most nearly retain
the intent of the parties hereto as expressed herein; and if such a modification
is not possible, that provision will be severed from this Agreement; and in
either case, the validity, legality and enforceability of the remaining
provisions of this Agreement will not in any way be affected or impaired
thereby.

 

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

/s/ Eugene P. Martineau

--------------------------------------------------------------------------------

EMPLOYEE

U.S. CONCRETE, INC.

/s/ Vincent D. Foster

--------------------------------------------------------------------------------

Vincent D. Foster

Chairman of the Board of Directors

 

5



--------------------------------------------------------------------------------

Exhibit A

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Award Agreement (this “Agreement”) is made effective as of March 19, 2003,
by and between U.S. Concrete, Inc., a Delaware corporation (the “Company”), and
Eugene P. Martineau (“Grantee”). For value received, the company hereby grants
to Grantee a restricted stock award (this “Award”) of 55,432 shares (the
“Awarded Shares”) of its common stock, par value $0.001 per share (the “Common
Stock”), effective as of March 19, 2003 (the “Grant Date”), upon and subject to
the terms and conditions set forth herein.

 

TERMS AND CONDITIONS OF AWARD

 

1. GRANT. This Award shall evidence Grantee’s ownership of the Awarded Shares,
and Grantee acknowledges that he will not receive a stock certificate
representing the Awarded Shares unless and until the Awarded Shares vest as
provided in this Award. The Awarded Shares will be held in custody for the
Grantee, in a book entry account, until the Awarded Shares have vested in
accordance with Section 2 of this Award. Upon vesting of the Awarded Shares, the
Company shall instruct its transfer agent to deliver to Grantee all Awarded
Shares or, upon request by Grantee in accordance with Section 4.1 of this Award,
withhold that number of Awarded Shares necessary to satisfy any applicable tax
withholding obligation of Grantee in accordance with the provisions of Section
4.1 of this Award and thereafter instruct its transfer agent to deliver to
Grantee all remaining Awarded Shares. Grantee agrees that the Awarded Shares
shall be subject to all of the terms and conditions set forth in this Award,
including, but not limited to, the forfeiture conditions set forth in Section
2.2 of this Award and the restrictions on transfer set forth in Section 2.3 of
this Award.

 

2. AWARDED SHARES.

 

2.1 VESTING. Except as otherwise provided in any written agreement between the
Grantee and the Company, or in Sections 2.2 and 2.3 of this Award, or unless the
Board of Directors of the Company (the “Board”) or the Compensation Committee of
the Board (the “Committee”) determines otherwise, the Awarded Shares shall vest
on March 19, 2008 (the “Vesting Date”).

 

2.2 CONDITIONS OF FORFEITURE. Except as otherwise provided in any written
agreement between the Grantee and the Company, or unless the Board or the
Committee determines otherwise, if Grantee’s service as an employee of the
Company or, if not an employee of the Company, as a director of the Company is
interrupted or terminated prior to the Vesting Date, all Awarded Shares shall,
without further action of any kind by the Company or Grantee, be forfeited.

 

All Awarded Shares that are forfeited shall be deemed to be immediately
transferred to the Company without any payment by the Company or action by the
Grantee, and the Company shall have the full right to cancel any evidence of
Grantee’s ownership of such forfeited Awarded Shares and to take any other
action necessary to demonstrate that Grantee no longer owns such forfeited
Awarded Shares automatically upon such forfeiture. Following such forfeiture,
Grantee shall have no further rights with respect to such forfeited Awarded
Shares. By acceptance of this Award, Grantee irrevocably grants to the Company a
power of attorney to transfer Awarded Shares that are forfeited to the Company
and agrees to execute any documents requested by the Company in connection with
such forfeiture and transfer. The provisions of this Award regarding transfers
of Awarded Shares that are forfeited shall be specifically performable by the
Company in a court of equity or law.

 

2.3 NON-TRANSFERABILITY. This Award may not be transferred, assigned, pledged or
otherwise encumbered by Grantee in any manner whatsoever, except that the Award
may be transferred by will or by the laws of descent and distribution.
References to Grantee, to the extent



--------------------------------------------------------------------------------

relevant in the context, shall include references to authorized transferees.
Except as otherwise determined by the Board or the Committee, Grantee shall not
sell, transfer, assign, pledge or otherwise encumber or dispose of, by operation
of law or otherwise, any Awarded Shares (each, a “transfer”) prior to the date
such Awarded Shares vest. Any such transfer by Grantee in violation of this
Section 2.3 shall be void and of no force or effect, and shall result in the
immediate forfeiture of all Awarded Shares.

 

3. DIVIDEND AND VOTING RIGHTS. Subject to the restrictions contained in this
Award, Grantee shall have the rights of a stockholder with respect to the
Awarded Shares, including the right to vote all such Awarded Shares and to
receive all dividends, cash or stock, paid or delivered thereon, from and after
the date hereof. In the event of forfeiture of the Awarded Shares, Grantee shall
have no further rights with respect to such Awarded Shares. However, the
forfeiture of the Awarded Shares pursuant to Section 2.2 hereof shall not create
any obligation to repay cash dividends received as to such Awarded Shares, nor
shall such forfeiture invalidate any votes given by Grantee with respect to such
Awarded Shares prior to forfeiture.

 

4. TAX MATTERS.

 

4.1 Upon written request from Grantee to the Company, which shall be provided to
the Company not less than five business days prior to the Vesting Date, the
Company shall withhold from the Awarded Shares that otherwise would have been
delivered to the Grantee a number of Awarded Shares necessary to satisfy all
applicable federal, state and local income and employment tax withholding
requirements (“Required Withholding”), and deliver the remaining Awarded Shares
to the Grantee. The number of Awarded Shares to be withheld by the Company, if
applicable, to satisfy Grantee’s Required Withholding obligations shall be based
on the fair market value of the Awarded Shares on the last business day prior to
the date such Awarded Shares vest.

 

4.2 Grantee acknowledges that the tax consequences associated with the award are
complex and that the Company has urged Grantee to review with Grantee’s own tax
advisors the federal, state, and local tax consequences of this Award. Grantee
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. Grantee understands that Grantee (and not
the Company) shall be responsible for Grantee’s own tax liability that may arise
as a result of the Award.

 

4.3 Grantee understands further that Section 83 of the Internal Revenue Code of
1986, as amended (the “Code”), taxes as ordinary income the fair market value of
the Awarded Shares as of the Vesting Date. Grantee also understands that Grantee
may elect to be taxed at Grant Date rather than at the time the Awarded Shares
vest by filing an election under Section 83(b) of the Code with the Internal
Revenue Service and by providing a copy of the election to the Company. GRANTEE
ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN
ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST
BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO
THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE; AND THAT
GRANTEE IS SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

 

5. GOVERNING LAW. This Award shall be construed, interpreted and enforced in
accordance with the laws of the State of Texas without regard to any applicable
conflicts of laws.

 

6. BINDING EFFECT. This Award shall be binding upon and inure to the benefit of
the Company and Grantee and their respective heirs, executors, administrators,
legal representatives, successors and assigns, subject to the restrictions on
transfer set forth in Section 2 of this Award.



--------------------------------------------------------------------------------

7. SEVERABILITY. The invalidity or unenforceability of any provision of this
Award shall not affect the validity or enforceability of any other provision of
this Award, and each other provision of this Award shall be severable and
enforceable to the extent permitted by law.

 

8. AMENDMENT; WAIVER; MISCELLANEOUS. This Award may be amended or modified only
by means of a written document or documents signed by the Company and Grantee.
Any provision for the benefit of the Company contained in this Award may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

 

9. ENTIRE AGREEMENT. This Award embodies the entire agreement of the parties
hereto with respect to the matters contained herein.

 

IN WITNESS WHEREOF, this Award has been executed as of the date first above
written.

 

U.S. CONCRETE, INC.

By:

 

/s/ Michael W. Harlan

--------------------------------------------------------------------------------

Michael W. Harlan

/s/ Eugene P. Martineau

--------------------------------------------------------------------------------

Eugene P. Martineau